BALDWIN, Circuit Justice,
charged the jury at great length upon the law of the case. He instructed the jury that the case concerns the public as well as the parties. That all stage proprietors, owners of vessels, steamboats, railroad cars, &c., are bound to provide vessels, vehicles, &c., every way fitted to encounter all the ordinary perils of the journey, but are not accountable for accidents against human foresight, skill, and care. That common carriers, such as transporters of -merchandise, are absolutely liable for all accidents; but stage proprietors are liable for any want of proper care in providing and conducting their vehicles. That the whole machinery, animate and inanimate, are the agents of the proprietor, and for each and all he is answerable. That these principles ought to be rigidly enforced, but at the same time both cautiously and truly applied to the facts of the case. It is as much a duty to protect the owners who do their whole duty, as It is to protect passengers and the public. The mere fact of an upset raises a legal presumption of negligence — it supposes a default and supplies, (in legal contemplation,) the evidence of such negligence and unskilfulness as makes the owners responsible in damages. This presumption may be met and refuted by the circumstances of the case; the presumption is then destroyed, and the plaintiff must prove such default. If there is no default on the part of the defendants the plaintiff cannot recover in this action.
The proprietor of a stage coach does not warrant the security of his passengers, absolutely, as in the case of a common carrier, and is not responsible for mere accidents. He warrants their safety so far only as human vigilance and care can go. If the driver was drunk at the time of the accident, but up to that time was trustworthy and sober, the proprietor is responsible; no previous care or caution of the proprietor will excuse him; the liability of the defendants depends upon the conduct as well as upon the character of the driver. If the defendants have failed to account for the accident in such a way as will entirely justify them and their agents, then the enquiry will be what amount of damages shall be given? Shall they be compensatory or exemplary? Compensatory damages are given to restore or make *455whole again, or make reparation for loss, injury, or suffering, past and future. In estimating damages, more than the expenses of the plaintiff are to be included; pain, whether bodily or mental, may be allowed for. When a woman is injured or deformed, the injury to her personal appearance may properly be considered in the verdict. All injuries, whether to the person, mind, or pocket, may be taken into account; even the position of the complainant and her condition in life may, also, be considered. The extent of the damages is in the discretion of the jury. Thus far, damages are merely compensatory. But further vindictive or exemplary damages may be given to indemnify the public for past injuries and damages, and to protect the community from future risks and wrongs. Contracts for carrying passengers are made not only with the party to the transaction, but they are also made with the public as strongly as if they were so expressed and signed and sealed. But to justify exemplary damages, the injury must be more than a mere private loss or injury, it must have been occasioned by such negligence, unskil-fulness or recklessness as concerns the safety of the traveling public.
NOTE [from the original report]. I know of no legal matters in which the public at large are more interested, than those which relate to the safety of passengers and property, in the various modes of transportation now in use. Hence I have transferred the report of the above case, at length, from the newspapers to the pages of this journal. From the same source I learn that, at the United States circuit court recently sitting in Rhode Island, the captain of a steamboat was sentenced to pay a fine of $300, for not having the requisite safety boats, as provided by the act of congress. Also, that a captain of a steamboat was recently tried, in Philadelphia, on charge of manslaughter, for running down a small boat in the Delaware river, whereby a man was drowned; but the proof of negligence was not strong enough to procure a conviction.
[NOTE. On writ of error by defendants, the supreme court, in 4 How. (45 U. S.) 155, affirmed the judgment of the circuit court, upon the ground that, according to “the right of the cause and matter of law” as appeared by the pleadings and the verdict, judgment was properly rendered for the plaintiff below.
[For proceedings in the supreme court to quash a writ of fieri facias issued in the court below, after a writ of error had been sued out, see Stockton v. Bishop, 2 How. (43 U. S.) 74.]
The circumstances to be considered here in this case are the drunkenness of the driver, his conduct before, at the time of the accident, and afterwards. Circumstances both before and after the disaster may either mitigate or aggravate the injury, and ought to be so considered. If the owner was in fact ignorant of the driver’s intemperate habits, this fact might lessen the verdict so far as vindictive damages are concerned, although in law the owner is the driver, and he is just as responsible for the act of his agent as for his own. The fact of the plaintiff’s leaving Uniontown before her arm was healed up, I think ought not to lessen your verdict; her remaining there was perhaps as perilous to her as her traveling homeward when she did. If the defendants have performed all their duty they are not liable. The facts are for you, it is for the bench to lay down the law which governs the case.
The jury returned a verdict for the plaintiff for $6,500, and costs of suit.